Citation Nr: 1012990	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for cancer of the urinary 
tract, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Veteran was 
notified of this decision by the Buffalo, New York VARO, 
from which this appeal arose.

In a March 2010 Written Brief Presentation, the Veteran's 
representative asserted that, in January 2008, he submitted 
a Notice of Disagreement with the 40 percent evaluation 
assigned for a hyper-reflexive bladder in the appealed 
December 2007 rating decision.  The Board has reviewed the 
Veteran's January 2008 submission but notes that, while he 
referenced the assigned evaluation, he indicated no 
disagreement with the evaluation.  Rather, the March 2010 
Written Brief Presentation indicates that the Veteran is now 
pursuing a 60 percent evaluation and also seeks for his 
service-connected disability to be recharacterized to 
include exposure to ionizing radiation.  This essentially 
constitutes a new claim and has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Finally, the submission of the March 2010 Written Brief 
Presentation was accompanied by the submission of a January 
2010 VA examination report and a statement of the Veteran 
that he was waiving AOJ (here, the RO) review of this 
report.  See 38 C.F.R. § 20.1304(a).  In the Written Brief 
Presentation, the representative separately suggested that a 
"limited" waiver had been provided, but the representative 
was not clear as to what the specific limitations of that 
waiver were.  Given that the Veteran has submitted a 
statement clearly indicating a waiver of AOJ review, the 
Board finds that there is no basis for remanding this case 
to the RO for review of this new evidence.  Id.


FINDING OF FACT

The Veteran does not have a current diagnosis of cancer of 
the urinary tract.


CONCLUSION OF LAW

Cancer of the urinary tract was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service or as secondary to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to service connection for cancer of the 
urinary tract

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997).  First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service.  "Radiation-risk activity" 
is defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation 
of Hiroshima or Nagasaki, Japan by U.S. forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period from 
August 6, 1945 to July 1, 1946; certain service on the 
grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d at 1043.

In this case, however, the preliminary question for the 
Board is whether the Veteran has a current diagnosis of the 
claimed cancer of the urinary tract.  The Board notes that 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has reviewed the Veteran's entire claims file, 
including his service treatment records, his VA 
genitourinary examination reports conducted between October 
1989 and January 2010, and a June 1991 statement from Isam 
A. Sakati, M.D.  The Veteran was, in fact, treated for 
urinary dribbling on multiple occasions in service, and, in 
May 1989, a urologist rendered the impression that the 
dribbling may be due to some bladder spasticity with 
incomplete bladder filling and low voiding volumes.  Based 
upon this and an October 1989 VA examination impression of a 
spastic urinary bladder (by history), service connection for 
urinary incontinence was established in a January 1990 
rating decision.  The findings from the subsequent medical 
documentation pertain solely to this service-connected 
genitourinary disorder, which has since been recharacterized 
as a hyper-reflexive bladder with bulbous urethra and is now 
evaluated as 40 percent disabling.  

There is, however, no medical evidence whatsoever suggesting 
a current diagnosis of cancer of the urinary tract.  Indeed, 
the reports of the Veteran's most recent VA examinations 
from October 2007 and January 2010 contain no findings 
suggesting cancer of the urinary tract.

To date, the only evidence of record supporting the 
Veteran's appeal is his own lay opinion, as articulated in 
his January 2007 claim and in subsequent lay submissions.  
His lay contentions, however, are not particularly clear as 
to the nature of his claimed cancer.  In January 2007, he 
referred generally to "[m]y urinary/urethral maladies" as 
related to ionizing radiation exposure, and, in January 
2008, he described a claim "for service connection to/for 
Exposure to Ionizing Radiation."  He has not clearly 
specified an approximate onset date for this disability and 
has not provided a description of symptoms that he believes 
are secondary to the disability.

In any event, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 
9 Vet. App. 195, 201 (1996).  He is competent to provide 
evidence as to continuity of symptomatology of the claimed 
disability, but he has not asserted such continuity of 
symptomatology in the present case.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  

Finally, absent a diagnosis, the Board need not further 
address whether the Veteran is a "radiation-exposed 
Veteran," as defined by 38 C.F.R. § 3.309(d)(3).  Given the 
dearth of competent evidence of a diagnosis of cancer of the 
urinary tract, the determination as to the nature of any 
exposure to ionizing radiation in service would not 
materially affect the outcome of this claim.  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for cancer of the 
urinary tract, to include as due to exposure to ionizing 
radiation, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in March 
2007, prior to the date of the issuance of the appealed 
rating decision.  In this letter, the Veteran was 
specifically notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also furnished with the provisions of 38 C.F.R. 
§ 3.309(d) concerning radiation exposure and radiation-risk 
activities.  

Additionally, VA fulfilled its duty to assist in obtaining 
the identified and available evidence needed to substantiate 
the claim adjudicated in this decision.  The RO has made 
sufficient efforts to obtain records corresponding to all 
treatment described by the Veteran, and there is no 
indication of treatment for cancer of the urinary tract for 
which corresponding records have not been obtained to date.  
Additionally, the Veteran was afforded VA examinations in 
October 2007 and January 2010 that fully addressed his 
genitourinary functioning.   See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

While the RO has obtained certain military documentation 
addressing claimed radiation exposure in this case, no 
further development is needed pursuant to 38 C.F.R. 
§ 3.311(a) as to exposure and a dose assessment because the 
Veteran has not been diagnosed with cancer of the urinary 
tract, and further development in regard to the claimed 
radiation exposure would have no effect whatsoever on the 
outcome of this claim.  

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.




ORDER

Entitlement to service connection for cancer of the urinary 
tract, claimed as due to exposure to ionizing radiation, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


